      Case 2:07-cr-00248-WBS Document 1669 Filed 01/12/21 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:07-cr-00248-19 WBS
13                 Plaintiff,

14        v.                                  ORDER
15   MANUEL GAUNA,

16                 Defendant.

17

18                                 ----oo0oo----

19              Defendant Manuel Gauna has filed a motion for

20   compassionate release under 18 U.S.C. § 3582(c)(1).          (Docket No.

21   1654.)1

22              The court recognizes that defendant is overweight and

23   is housed at FCI Big Spring, which has had numerous inmates test

24   positive for the coronavirus, including defendant.          Nevertheless,

25   defendant is only 53 years old, and it appears that the Bureau of

26        1    The government agrees that defendant exhausted his
27   administrative remedies by submitting a request for compassionate
     release to the his warden on July 26, 2020.
28
                                          1
     Case 2:07-cr-00248-WBS Document 1669 Filed 01/12/21 Page 2 of 5


1    Prisons has been able to sufficiently treat his medical

2    conditions, including his diagnosis of COVID-19.

3              Moreover, the defendant has made no showing that he

4    would receive any better care outside of the Bureau of Prisons or

5    that he would be better able to get a COVID-19 vaccination

6    outside of federal custody than he would be in custody.           Overall,

7    defendant has not shown that his obesity and the COVID-19

8    pandemic qualify as extraordinary and compelling reasons for

9    release under 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.

10   See, e.g., United States v. Williams, No. 2:13-cr-383 TLN, 2020

11   WL 3402439, *2 (E.D. Cal. June 19, 2020) (defendant’s confinement

12   at FCI Lompoc and diagnosis of hypertension along with other

13   medical history and prevalence of COVID-19, was insufficient to

14   show extraordinary circumstances under 18 U.S.C. §

15   3582(c)(1)(A)).

16             The court also recognizes defendant’s desire to care

17   for his adult siblings and grandson.       Lower courts are split on

18   whether the need to care for family members aside from minor

19   children or spouses is an extraordinary and compelling

20   circumstance allowing for compassionate release.         See, e.g.,
21   United States v. Ledezma-Rodriguez, No. 3:00-CR-00071, 2020 WL

22   3971517, at *7 (S.D. Iowa July 14, 2020) (noting disagreement

23   among courts and finding that the need to care for a parent could

24   be sufficient in some circumstances); United States v. Kesoyan,

25   No. 2:15-cr-236-JAM, 2020 WL 2039028, at *6 (E.D. Cal. Apr. 28,

26   2020) (need to care for developmentally disabled adult child
27   constituted extraordinary and compelling circumstance); United

28   States v. Reyes, No. 04 CR 970, 2020 WL 1663129, at *3 (N.D. Ill.
                                         2
     Case 2:07-cr-00248-WBS Document 1669 Filed 01/12/21 Page 3 of 5


1    Apr. 3, 2020) (need to care for aunt contributed to a finding of

2    extraordinary and compelling circumstances).        But see United

3    States v. Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4

4    (D.D.C. Apr. 13, 2020) (“While certainly admirable, a desire to

5    help care for one’s elderly parents does not qualify as an

6    ‘extraordinary and compelling reason’ for release under U.S.S.G.

7    § 1B1.13, nor, therefore, under 18 U.S.C. § 3582(c)(1)(A)(i).”);

8    United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2

9    (S.D. Ohio July 16, 2019) (need to care for 93-year old mother in

10   hospice was not an extraordinary and compelling reason for

11   compassionate release as “many, if not all inmates, have aging

12   and sick parents”).

13              The court is persuaded by the district court’s

14   determination in Goldberg, 2020 WL 1853298, at *4.         There, the

15   court explained that the Sentencing Commission’s policy statement

16   specifically allows for sentencing reductions based on the need

17   to care for the defendant’s minor children, spouse, or registered

18   partner.   Conspicuously absent from this list is the need to care

19   for defendants’ adult siblings or grandchildren, notwithstanding

20   the frequency with which adults act as caregivers for those aside
21   from their spouse or minor children.2

22              The court also recognizes defendant’s contention that

23   he would not be subject to a 20-year mandatory minimum sentence

24   if he had been sentenced today.      Once again, the court doubts

25   whether this is a permissible factor to consider under the

26        2    Moreover, defendant concedes that he has at least two
27   family members that care for his grandson, and it is not clear to
     the court that defendant’s adult siblings are “incapacitated,” as
28   required by Application Note 1(C) of U.S.S.G. § 1B1.13.
                                     3
     Case 2:07-cr-00248-WBS Document 1669 Filed 01/12/21 Page 4 of 5


1    Sentencing Commission’s policy statements.        More importantly,

2    defendant concedes that his sentencing range under the Guidelines

3    would be 210-262 months.     The court will not speculate as to how

4    it would sentence the defendant under current law.         Nevertheless,

5    in the court’s view, a change in the law eliminating or reducing

6    the mandatory minimum sentence3 does not qualify as an

7    extraordinary and compelling circumstance where the actual

8    sentence received (240 months)4 is squarely in the middle of the

9    purported new Guidelines range even with that change in the law.

10              Even assuming the court may consider factors not

11   included in the Sentencing Commission’s policy statements, see,

12   e.g., United States v. Brooker, 976 F.3d 228, 236-38 (2d Cir.

13   2020), the court does not find that defendant merits

14   compassionate release, given his extensive participation in a

15   large-scale drug conspiracy over three years.        Given the severity

16   of his crimes in this case, as well as his prior criminal

17   history, defendant has not shown that he is not a danger to

18   society.   See U.S.S.G. § 1B1.13(2) (to be eligible for

19   compassionate release, defendant must demonstrate that he is “not

20   a danger to the safety of any other person or to the community”);
21   United States v. Richardson, No. 2:16-cr-69 TLN, 2020 WL 5203430,

22   at *2 (E.D. Cal. Sept. 1, 2020) (citing § 1B1.13(2)).

23

24        3    The court assumes for the purposes of this motion that
     defendant would not be subject to the mandatory minimum sentence
25   if he was sentenced today under current law.
26        4    Defendant originally received a sentence of 262 months,
27   though this sentence was reduced to the 20-year mandatory minimum
     sentence under Amendment 782, pursuant to the stipulation of the
28   parties.
                                     4
     Case 2:07-cr-00248-WBS Document 1669 Filed 01/12/21 Page 5 of 5


1    Accordingly, the motion will be denied.

2              IT IS THEREFORE ORDERED that defendant’s motion for

3    compassionate release (Docket No. 1654), be, and the same hereby

4    is, DENIED.

5    Dated:   January 12, 2021

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         5
